Citation Nr: 1814797	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  11-30 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

		
THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee injury of the lateral meniscus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In January 2010 and May 2012, the issue on appeal was remanded to the Agency of Original Jurisdiction (AOJ) for issuance of a statement of the case.  A statement of the case was issued in September 2011 and the Veteran perfected his appeal in November 2011.  

In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is of record.  Thereafter, the Board remanded the case in September 2014 and March 2015 for additional development.  Thereafter, in July 2017, the Board requested a medical opinion from the Veterans Health Administration (VHA), which was received in August 2017.  The Veteran and his representative were provided with a copy of the VHA opinion in September 2017.  In November 2017, the Veteran's representative submitted additional argument.


FINDING OF FACT

A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service; arthritis did not manifest within one year of the Veteran's discharge from service; and such was not caused or aggravated by his service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the instant case, VA's duty to notify was satisfied by a January 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and considered.  Further, he has not identified any additional outstanding records that have not been requested or obtained.

While the Board previously determined that opinions rendered in connection with VA examinations conducted in February 2008, July 2008, and November 2014 were inadequate to decide the claim, an August 2015 VA opinion and the August 2017 VHA opinion are adequate as they are predicated on a review of the record, to include the Veteran's STRs, post-service treatment records, and contentions.  The opinions proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the May 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his right knee disorder, the type and onset of symptoms, and his contention that his right knee disorder is caused or aggravated by his service-connected left knee disability.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's hearing testimony, the Board remanded the case on two occasions and sought a VHA opinion in order to obtain outstanding VA treatment records as well as an addendum opinions addressing the etiology of the Veteran's claimed right knee disorder.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim decided herein. As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds that there has been substantial compliance with the September 2014 and March 2015 remand directives and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In September 2014, the Board remanded the case in order to obtain updated VA treatment records and afford the Veteran a new VA examination so as to ascertain the nature and etiology of his right knee disorder.  Thereafter, additional VA treatment records were associated with the file and the Veteran underwent a VA examination in November 2014.  In March 2015, the case was again remanded for an addendum opinion, which was obtained in August 2015.  Thereafter, the Veteran obtained a VHA opinion in August 2017.  Therefore, the Board finds that there has been substantial compliance with the Board's September 2014 and March 2015 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran has served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent or more within one year from the date of separation from service, such manifestations shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In documents of record and at his May 2014 Board hearing, the Veteran alleged that his right knee disorder was directly related to his service in Vietnam due to carrying the weight of the backpack as well as heavy artillery/machinery and falling and banging his right knee while being under fire during combat operations.  He also reported experiencing right knee pain since service.  The Veteran further claims that, in the alternative, his right knee disorder is secondary to his service-connected left knee disability.  Essentially, he asserts that he has to overcompensate for the left leg due to his service-connected left knee disability, which has, in turn, caused his right knee disorder.  He has testified that he has to use canes and walkers to assist with ambulating.  He has also asserted that he has injured and/or aggravated his right knee due to falls caused by bucking and/or instability of his left knee.  Consequently, the Veteran contends that service connection for a right knee disorder is warranted.

As an initial matter, the record, to include VA treatment records and the November 2014 VA examination report, reflects current diagnoses of degenerative joint disease, osteoarthritis, and chondromalacia patella of the right knee.  Furthermore, while the Veteran's STRs are negative for any complaints, treatment, or diagnoses referable to the right knee, his report of an in-service injury to the right knee is consistent with the circumstances of his service in Vietnam.  38 U.S.C. § 1154(a).  Moreover, the Veteran is currently service-connected for left knee injury to the lateral meniscus.  Therefore, the remaining inquiry is whether his currently diagnosed right knee disorder is related to his military service or his service-connected left knee disability.

With respect to the direct aspect of the Veteran's claim, the August 2015 VA examiner found that his right knee disorder was age-related.  In this regard, the examiner stated that carrying a backpack, carrying heavy artillery, and mild falls do    not contribute to such a finding and are medically inconsistent as a cause.  He explained that, if a severe injury had happened, the Veteran would have developed post-traumatic arthritis far sooner than what his symptoms and radiographs are consistent with.  The examiner further stated that, although the Veteran states he has right knee pain since his service, such is only a subjective finding far less consistent with objective measures such as a physical examination and X-rays, and the symptoms duration may have been overembelished.

With respect to the secondary aspect of the Veteran's claim, the August 2015 VA examiner opined that his service-connected left knee disability did not cause or aggravate his right knee disorder as his left knee disability is not a systemic, but a local problems with local effects, and had no bearing on his mild age-related changes of osteoarthritis in his right knee.  With respect to the Veteran's allegation that he has injured and/or aggravated his right knee due to falls caused by bucking and/or instability of his left knee, the examiner found that periodic falls had no bearing on the Veteran's right knee disorder as there is no indication of trauma to the right knee.

Pertinent to whether the Veteran's service-connected left knee disability caused or aggravated his right knee disorder by way of overcompensation, the August 2017 VHA examiner opined that it was not at least as likely as not that the Veteran's  right knee disorder was caused or aggravated beyond its natural progression by his service-connected left knee disability.  He explained that severe knee disorders on  one side can affect gait and lead to degenerative changes in the other knee.  However, there is only evidence that severe injuries can do so, for example, an injury to one of the key ligaments in the knee.  In the instant case, the VHA examiner found that there is no evidence based on either physical examination or  imaging  studies that the Veteran's service-connected left knee disability was of a  sufficient magnitude to cause or aggravate his right knee diagnoses of degenerative  joint disease, osteoarthritis, and/or chondromalacia patella.  In support of such determination, he cited physical findings from a May 1994 treatment record and VA examinations conducted in August 2005, February 2008, and December 2014 that demonstrated that the left knee ligaments were intact and the knee was structurally sound.

The Board accords great probative weight to the August 2015 VA addendum opinion and August 2017 VHA opinion, which address direct and secondary service connection.  In this regard, such opinions are predicated a complete review of the record, to include the Veteran's STRs, post-service treatment records, and contentions, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no medical opinion to the contrary. 

To the extent the Veteran contends that his current right knee disorder is directly related to any aspect of his military service or his service-connected left knee disability, such determination is a complex medical matter requiring training and experience which he does not possess.  In this regard, the Veteran is not shown to have any medical training that would qualify him to provide an opinion regarding the onset or etiology of degenerative joint disease, osteoarthritis, and chondromalacia patella of the right knee.  Here, the question regarding the onset, development, and/or etiology of such diagnosed right knee disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the onset and etiology of his right knee disorder is not competent evidence and, consequently, is afforded no probative weight.

The Board has further considered whether presumptive service connection for arthritis of the right knee is warranted.  However, there is no evidence that the Veteran manifested such disease within one year of his separation from service in January 1970.  In fact, X-rays taken throughout the appeal period only reflect a finding of mild osteoarthritis or degenerative joint disease.  Furthermore, while the Veteran testified at his May 2014 Board hearing that he has experiencing right knee pain since service, such statement is inconsistent with the contemporaneous evidence of record and statements made to treatment providers during the course of the appeal.  In this regard, the Veteran's STRs are entirely negative for any complaints of right knee pain.  Furthermore, post-service treatment records first reflect complaints of right knee pain in connection with a physical therapy consultation in July 2004.  Additionally, at his February 2008 VA examination, the Veteran denied in-service trauma to the right knee, and, at his July 2008 VA examination, he indicated that he had not sustained any specific injury to the right knee and reported the onset of pain two to three years previously.  Consequently, the Board finds that the Veteran's statements made contemporaneously to service and for the purposes of seeking treatment to be of higher credibility than those made in connection with his current claim for service connection.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003).  Furthermore, the August 2015 VA examiner specifically considered such statements, but found that such is only a subjective finding far less consistent with objective measures such as a physical examination and X-rays, and the symptoms duration may have been overembelished.  Therefore, the Board finds that the Veteran's statements regarding continuous right knee symptomatology since service to be not credible.  As such, the Board finds that presumptive service connection for arthritis of the right knee, to include on the basis of continuity of symptomology, is not warranted.

Consequently, based on the foregoing, service connection for a right knee disorder is not warranted.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disorder.  As such, that doctrine is not applicable in the instant appeal, and such must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


		ORDER

Service connection for a right knee disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


